Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/14/2022 has been considered with the following results:
Allowable Subject Matter
The indicated allowability of claims 1-47 is withdrawn in view of the reference(s) to “Experimental and theoretical investigations of SiO2-aerogel matched piezo-transducer” document cited by Applicant.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 10, 13, 20-23, 27-31, 33-36, 42 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a document  “Experimental and theoretical investigations of SiO2-aerogel matched piezo-transducer” cited by applicant and  hereinafter referred to as “ETI document”.
            Regarding claim 1, the ETI document, according to Figs. 5 and 6, describes  an impedance matching device (see Fig. 5) for matching a characteristic acoustic impedance comprising: 
             an impedance matching body (see matching layer in Fig. 5 or aerogel layer in Fig. 6) comprising a first side and an opposite second side (see impedance matching body (aerogel layer)  as shown in  Fig. 6 comprising a first side and an opposite second side), the impedance matching device (see Fig. 5) being configured to match a characteristic acoustic impedance of a medium (impedance of air up to frequency of .05MHz, see Figs. 5 and 6 and page 1 of the ETI document) contacted on the second side to a characteristic acoustic impedance of a sound transducer (impedance of piezo ceramic, page 1 of the ETI document) contacted on the first side (see Figs. 5 and 6 and pages 1 and 5 of the document); wherein the impedance matching body (aerogel layer in Fig. 6) comprises microstructures comprising structural (pore structure of aerogels, page 1 of the ETI document ) extents of at most 500 nm along at least one spatial direction (see the pore structure of the aerogels extends from 1-100nm range as the structural  extents of at most 500 nm along at least one spatial direction, page 1 of the ETI documents).
              Regarding claim 2, see Fig. 6 which shows  the microstructures form microchannels (see aerogel layer in Fig. 6 with pore structure described in page 1 of the  ETI  document) which connect the first side and the second side with each other (see Fig. 6).
              Regarding claim 4, see page 1 of the ETI document which states that the aerogel used as an impedance matching layer is a silica aerogel having pore structure extends from 1-100nm.  Thus, the pore structure, which is interpreted as the microstructures,  is also made of the silica material  which is considered as the impedance matching material comprising a metal material, a semi-conductor material, an organic compound, a ceramic material or comprising a polymer material, as recited in this claim, since it is known that silica material  has properties including metal, silicon and/or semi-conductor.
              Regarding claim 6, see page 1 of the ETI document which describes the use of  a silica aerogel as an impedance matching layer having pore structure extends from 1-100nm,  where the  pore structure is interpreted as  the microstructures, and the diameter of the pore is interpreted as the structure extend of at least one microstructure which is perpendicular to an axial direction of extension of the microstructures (length of pore structures).  Accordingly, limitations recited in this claim 6 must be inherently included in the impedance matching layer (silica aerogel layer) as shown in Fig. 6.
             Regarding claim 10, see page 1 of the ETI  document which describes the use of  a silica aerogel as an impedance matching layer having pore structure extends from 1-100nm. As it is known that the pore of the aerogel  is an open that gas and/or sound wave can enter and leave, and thus this open is interpreted as channel shape of at least one of the microstructures alternatively recited in this claim. Accordingly, limitations recited in this claim 10 must be inherently included in the impedance matching layer (silica aerogel layer) as shown in Fig. 6.
              Regarding claim 13, see page 1 of the ETI documents which describes the use of  a silica aerogel as an impedance matching layer having pore structure extends from 1-100nm, and where the  pore structure is interpreted as  the microstructures, and as number of  pores (opens) formed in the aerogel layer, they would form a lattice structure extending along a direction perpendicular to a sound propagation direction (sound from the piezo ceramic) between the first side and the second side of the impedance matching body (aerogel layer).  Accordingly, limitations of the lattice recited in this claim must be inherently included in the impedance matching body (aerogel layer) based on the number of pores (opens) formed in the aerogel layer..
             Regarding claim 20, see Fig. 5 and 6 which shows the impedance matching body (aerogel layer) having one layer, and see page 1 of the ETI document which discloses the impedance matching layer having pore structure extends from 1-100nm 20.   Apparently, the microstructures (pore structures) are integrally formed at least within one layer (impedance matching layer) of the impedance matching body (aerogel layer), as recited in this claim.
             Regarding claim 21, for limitation recited in this claim, see page 1 of the ETI documents which describes the use of  a silica aerogel as an impedance matching layer having pore structure extends from 1-100nm. 
              Regarding claim 22, see Fig. 7 and page 5 of the ETI document which describe a curve of the characteristic acoustic impedance between the first side and the second side is continuous or discontinuous (see curve 2 shown in Fig. 7 as the result of the sound on the transducer surface  (first side) and the on the surface of the matching layer (second side) which is continuous curve. Accordingly, the curve of the characteristic acoustic impedance between the first side and the second side would be at least inherently continuous as based on the curve 2.
             Regarding claim 23, see Figs. 5 and 6, since the  matching device shown in Figs. 5 and 6 includes all of features as recited in the instant claimed invention (see details provided in the rejection applied to claims 1 and 22 above), it would be capable of obtaining the curve of the characteristic acoustic impedance that is exponential, as recited in this claim.
             Regarding claim 27, see the Fig. 6 which shows the impedance matching body (aerogel layer) comprising pore structure (see page 1 of this ETI document), and this pore structure is interpreted as an undercut comprised in the impedance matching body recited in this claim.
             Regarding claim 28, see Fig. 5 and 6 of the document which disclose a transducer device (see Fig. 5) comprising: 
             an impedance matching device (see Fig. 6) for matching a characteristic acoustic impedance (see page 1 of the ETI document) comprising: 
             an impedance matching body (see aerogel layer) comprising a first side and an opposite second side (see the impedance matching body (aerogel layer) as shown in  Fig. 6 comprising a first side and an opposite second side), the impedance matching device (see Fig. 6) being configured to match a characteristic acoustic impedance of a medium (impedance of air up to frequency of .05MHz, see Figs. 5 and 6 and page 1 of the ETI document) contacted on the second side to a characteristic acoustic impedance of a sound transducer (impedance of piezo ceramic, page 1 of the ETI document) contacted on the first side (see Figs. 5-66 and pages 1 and 5 of the document); 
             wherein the impedance matching body (see aerogel layer in Fig. 6) comprises microstructures comprising structural  (pore structure of aerogels, page 1 of the ETI document ) extents of at most 500 nm along at least one spatial direction (see the pore structure of the aerogels extends from 1-100nm range as the structural  extents of at most 500 nm along at least one spatial direction, page 1 of the ETI documents); and
              a sound transducer element (see piezo ceramic and  microphone in Fig. 5) acoustically coupled, by acoustic coupling, to either the first side or the second side of the impedance matching body (matching layer or aerogel layer).
             Regarding claim 29, see Figs. 5 and 6 which show the acoustic coupling comprises a continuous transition of the characteristic acoustic impedance (see microphone in Fig. 5 coupled to the matching layer by acoustic coupling, and thus the acoustic coupling would inherently comprising continuous transition of the characteristic acoustic impedance acoustically transmitted from the matching layer or aerogel later).
             Regarding claim 30, see Fig. 5 which shows the sound transducer element comprises a sound actuator and/or a sound sensor (see piezo ceramic, pages 3 and 5 of the ETI document, which emits sound by oscillating the piezo ceramic which is here interpreted as the sound actuator, and see microphone shown in Fig. 5 to sensor sound from the aerogel layer which is here interpreted as a sound sensor).
              Regarding claim 31, see Figs. 5 and 6 which disclose the sound transducer comprising a piezoelectric ceramic material and/or a composite material (see piezo ceramic shown in Fig. 5 or 6 as the piezoelectric ceramic material and/or the composite material).
             Regarding claim 33, see Fig. 5 or 6 which shows the sound transducer (piezo ceramic) comprises a micromachined ultrasonic transducer, MUT sound transducer (see the piezo ceramic which is oscillated/operated to emit sound by frequency generated form frequency generator, is one of the type of micromachined ultrasonic transducer or MUT).
             Regarding claim 34, see the rejection applied to claim 28 above, and further see a frequency generator shown in Fig. 5 as  a control unit configured to operate the sound transducer element (piezo ceramic), as further recited in this claim.
             Regarding claim 35, see Fig. 5 which shows the control unit (frequency generator) configured to operate the sound transducer element (piezo ceramic) within an ultrasonic frequency range (see voltage in a frequency range from 50 to 100kHz used to controlled transducer, page 5 of the ETI document, and this frequency range in interpreted as an ultrasonic frequency range in which the control unit (frequency generator) configured to operate the sound transducer element (piezo ceramic)).
              Regarding claim 36, see Fig. 6 which shows an impedance matching body (aerogel layer) comprising a first side and an opposite second side is provided (see aerogel provided as shown in Fig. 6) and configured to match a characteristic acoustic impedance of a medium (impedance of air up to frequency of .05MHz, see Figs. 5 and 6 and page 1 of the ETI document) contacted on the first side to a characteristic acoustic impedance of a sound transducer (impedance of piezo ceramic, page 1 of the ETI document) contacted on the second side; wherein the impedance matching body (see aerogel layer in Fig. 6) comprises microstructures comprising structural  (pore structure of aerogels, page 1 of the ETI document ) extents of at most 500 nm along at least one spatial direction (see the pore structure of the aerogels extends from 1-100nm range as the structural  extents of at most 500 nm along at least one spatial direction, page 1 of the ETI documents).
             Regarding claim 42, the impedance matching body (aerogel layer) provided in Fig. 6, and  at least one cavity (pore structure is interpreted as cavity) in the impedance matching body (aerogel layer) is produced (see page of the document which discloses the pore structure produced in the aerogel by extending from 1-100nm) and this pore structure would inherently change an effective density of the impedance matching body (aerogel layer) based on the curves shown in Fig. 7.
             Regarding claim 46,  see the rejections applied to claims 1 and 2 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over document  “Experimental and theoretical investigations of SiO2-aerogel matched piezo-transducer” cited by applicant and  hereinafter referred to as “ETI document” in view of Oliver US20050234341).
            The ETI document, according to Figs. 5-7, discloses all of limitation of the instant claimed invention (see the 102 rejection above)  except for the use of the microstructures are conically tapered, as further recited in claims 11 and 12.  Oliver, according to Fig. 2, teach the use of a the microstructure (20)  conically tapered on a matching layer (12) in order to form an alternative three dimensional structure for purpose of obtaining a desired acoustic impedance.
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the matching device of the ETI document by conically taping the microstructures on the  matching layer, as taught by Oliver,  in order to obtain an alternative matching device  having three dimensional microstructure that is capable of  obtaining a desired acoustic impedance.
             Regarding claim 43, see the rejection applied to claim 11 ad 12 above
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over document  “Experimental and theoretical investigations of SiO2-aerogel matched piezo-transducer” cited by applicant and  hereinafter referred to as “ETI document” in view of Norris et al. (US20160269833).
            The ETI document, according to Figs. 5-7, discloses all of limitation of the instant claimed invention (see the 102 rejection above)  except for the use of the sound transducer comprises a piezoelectric thin-film material, in particular a polyvinylidene fluoride material. 
             Norris et al., according to Fig. 4 and paragraph 0043, teaches the use of  the sound transducer comprises a piezoelectric thin-film material, in particular a polyvinylidene fluoride material could also be used in the impedance matching element (see paragraph 0034).    
             Thus, it would have been obvious to one of  ordinary skill in the art at the time the invention was effectively filed to modify the sound device of the ETI document by replacing the sound transducer (piezo ceramic) with the sound transducer comprises a piezoelectric thin-film material, in particular a polyvinylidene fluoride material, as taught by Norris et al., in order to obtain an alternative embodiment having a sound transducer capable of forming different shape of curved transducer due to the flexibility of the a polyvinylidene fluoride material used in the sound transducer. 
Claim(s) 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over document  “Experimental and theoretical investigations of SiO2-aerogel matched piezo-transducer” cited by applicant and  hereinafter referred to as “ETI document” in view of  Takayama et al. (WO2013154077).
            Regarding claim 37, the ETI document, according to Figs. 5-7, discloses all of limitation of the instant claimed invention (see the 102 rejection applied to claim 36 above)  except for the use of the method of manufacturing the same comprising: providing a transfer material; and producing a positive mold or a negative mold of the microstructures in the transfer material, as recited in claim 37.          
             Takayama et al., in order to produce the same or produce a replica mold of pattern with faster, easier  and lower cost, according to Figs. 1-6 and an abstract, teaches the method of manufacturing the same comprising: providing a transfer material (transfer-material film is formed on the surface of a substrate); and producing a positive mold or a negative mold of the microstructures in the transfer material  (a negative pattern on a mold is transferred to the transfer-material film by irradiated with light, see page 9, process (b) ).
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the impedance match device of the ETI document as obtained in Fig. 5 and 6, by  employing steps of: providing or forming a transfer-material film on the surface of a substrate and transferring  negative pattern on a mold to the transfer-material film, as taught by Takayama et al.,  in order to produce the same and/or produce a replica mold of the microstructures with faster, easier  and lower cost.
              Regarding claim 38, see the rejection applied to claim 37 above, and further see Takayama et al., page 8, under “transfer material” paragraph, which also discloses the use of  the transfer material that is a curable transfer material, and see Takayama et al., page 9, under “processing b”,  which discloses   the production of the positive or negative mold (30) in the curable transfer material (transfer-material film 14) is performed by curing same (see Fig. 3 of Takayama et al,)  while performing multiple photon absorption lithography which causes a local change in a structural composition of the curable transfer material (while perform laser irradiation to cause the transfer-material film (14) including photocurable resin that is locally changed  and curved by the  laser while the laser is applied on the transfer-material film (see page 8, under transfer material, for material of the transfer-material film, see page 9, process (b) for the process of producing negative or positive mold, and see page 10, paragraph 3 for example of light applied to the transfer-material film), and this process (see Fig. 3) is called  performing multiple photon absorption lithography which causes a local change in a structural composition of the curable transfer material).
              Regarding claim 39,  see the rejection applied to claim 37 above, and further see Takayama et al., page 8, under “transfer material” paragraph, which also discloses the use of  transfer material comprising a solid or liquid state (see resin as a solid or liquid state) and comprises at least one of a metal material, a semiconductor material, an organic compound, a ceramic material and a polymer material, a fluid and a ceramic material  (see thermoplastic which  is a polymer material), as recited in this claim.      
               Regarding claim 40, see the rejection applied to claim 37 above, and further see Takayama et al., page 9, under “processing b”, when the laser is irradiated or applied to the transfer-material film 14, it causes the transfer-material film 14 curved (see page 9, process b), this process would read on limitation of “the laser ablation by multiple photon absorption” as the transfer-material film (14) including photocurable resin that is changed  and curved by the irradiated laser while the laser is applied to the transfer-material film (see page 8, under transfer material, for material of the transfer-material film, see page 9, process (b) for the process of producing negative or positive mold, and see page 10, paragraph 3 for example of light applied to the transfer-material film).
             Regarding claim 41, the ETI document, according to Figs. 5-7, discloses all of limitation of the instant claimed invention (see the 102 rejection applied to claim 36 above)  except for the use of the method of manufacturing the same comprising: coating the positive mold or negative mold; and/or inverting the positive or negative mold; and/or pouring off the positive or negative mold; and/or encapsulating the positive or negative mold, as recited in claim 41.  Note: the “and/or” recited in claim 41 is read as “or” only.       
             Takayama et al., in order to produce the same or produce a replica mold of pattern with faster, easier  and lower cost, according to Figs. 1-6, teaches the method of manufacturing the same comprising: coating the positive mold or negative mold; or inverting the positive or negative mold; or pouring off the positive or negative mold; or encapsulating the positive or negative mold (see process (b) in page 9 which discloses method of manufacturing the same comprising steps: inverting the positive or negative mold (see mold 30 having reversal pattern shown Fig. 3c as the positive or negative mold which is inverted) and/or encapsulating the positive or negative mold (mold 30) with substrate 12).
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the impedance match device of the ETI document as obtained in Fig. 5 and 6, by  employing steps of: inverting the positive or negative mold (turn upside down mold 30 as shown Fig. 3c) and/or encapsulating the positive or negative mold (see mold 30 is encapsulated  with substrate 12), as taught by Takayama et al.,  in order to produce the same and/or produce a replica mold of the microstructures with faster, easier  and lower cost.
Allowable Subject Matter
Claims 3, 5, 7-9, 14-19, 24-26, 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 47 is allowable over the prior art of record.
Claims 3, 5, 7-10, 14-19, 24-26, 44, 45 and 47 are allowable over the prior art of record because the prior art of record including document “Experimental and theoretical investigations of SiO2-aerogel matched piezo-transducer” as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 102 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include the following claimed features.
           Claimed invention including: the microstructures define cavities, wherein an effective material density of an impedance matching material of the impedance matching body is monotonically variable between the first side and the second side due to the cavities and causes matching of the characteristic acoustic impedance; wherein the microstructures define branched microchannels, the number of which is monotonically variable between the first and second sides, and wherein the microstructures form microchannels which connect the first side and the second side with each other, as recited in claim 3.
            Claimed invention including: the microstructures are formed to comprise a first impedance matching material, wherein a second impedance matching material is disposed in intermediate regions between the microstructures, as recited in claim 5.
            Claimed invention including: the microstructures define cavities, wherein an effective material density of an impedance matching material of the impedance matching body is monotonically variable between the first side and the second side due to the cavities and causes matching of the characteristic acoustic impedance, as recited in claim 7.
             Claimed invention including: the lattice structure is formed of an impedance matching material of the impedance matching body and defines cavities extending along the direction perpendicular to a sound propagation direction in the impedance matching body, the cavities comprising a polygonal cross section, as recited in claim 14.
             Claimed invention including: the microstructures define an acoustic path between the first side and the second side, wherein a material of the microstructures comprises a characteristic acoustic impedance higher than that of the impedance matching body in a region of the acoustic path, wherein the acoustic path provides transit time prolongation for sound transmitted through the acoustic path as compared to a direct connection between the first side and the second side, as recited in claim 15.
            Claimed invention including: the impedance matching body comprises a first characteristic acoustic impedance value on the first side and a second characteristic acoustic impedance value on the second side, wherein either the first characteristic acoustic impedance value or the second characteristic acoustic impedance value matches a characteristic acoustic impedance value of a  micromachined ultrasonic transducer, MUT sound transducer within a tolerance range of ±50%, as recited in claim 24.
              Claimed features including: the impedance matching body is formed in several layers comprising at least a first layer comprising a first layer characteristic impedance and a second layer comprising a second layer characteristic impedance different from the first layer characteristic impedance, as recited in claim 26.
             Claimed features including: providing the impedance matching body comprises manufacturing same, said manufacturing comprising producing the microstructures as a lattice structure, such that the lattice structure is formed of an impedance matching material of the impedance matching body and defines cavities extending along the direction perpendicular to a sound propagation direction in the impedance matching body, the cavities comprising a polygonal cross section, as recited in claim 44.
             Claimed features including: providing the impedance matching body comprises manufacturing same, said manufacturing comprising producing one of the microstructures such that the microstructures define an acoustic path between the first side and the second side, such that a material of the microstructures comprises a characteristic acoustic impedance higher than that of the impedance matching body in a region of the acoustic path, such that the acoustic path provides transit time prolongation for sound transmitted through the acoustic path as compared to a direct connection between the first side and the second side, as recited in claim 45.
             Claimed features including: the microchannels are branched microchannels, the number of which is monotonically variable between the first and second sides; and wherein the branched microchannels form cavities in the impedance matching body, wherein an effective material density of an impedance matching material of the impedance matching body is monotonically variable between the first side and the second side due to a monotonic increase or monotonic decrease of a volume of the cavities and causes matching of the characteristic acoustic impedance, as recited in claim 47.
              Other references of the record are directed to a transducer device related to the subject matter of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to  modify the closest prior art to derive the claimed invention as recited in each of claims 3, 5, 7, 14, 15, 24, 26, 44, 45 and 47.  Therefore, claims 3, 5, 7, 14, 15, 24, 26, 44, 45 and 47 are allowable over the prior art of record, and dependent claims 8, 9, 16-19 and 25 are also allowable over the prior art of record for the same reason as their respective base claim.
Response to Arguments
Applicant’s arguments dated 04/14/2022 have been considered and persuasive; however, this application cannot be place in condition for allowance as requested due to the new ground of rejections applied to the claims as set forth in this Office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688